United States Court of Appeals
                                  For  the  Seventh  Circuit  
                                  Chicago,  Illinois  60604  
  
  
                                            May  4,  2016  
  
  
                                               Before  
  
                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                            MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  15-­‐‑1036                                                      Appeal  from  the  United  
                                                                     States  District  Court  for  
TIMOTHY  BELL,  
                                                                     the  Central  District  of  
   Plaintiff-­‐‑Appellant,                                           Illinois.  
           v.  
                                                                     No.  12-­‐‑3138-­‐‑CSB-­‐‑DGB  
EUGENE  MCADORY,  et  al.,                                           Colin  S.  Bruce,  Judge.  
   Defendants-­‐‑Appellees.  
  
  
  
  
                                               Order  
  
     The  opinion  of  this  court  issued  on  April  29,  2016,  is  amended  as  follows:  
  
           Page  7,  line  3,  “A  district  could”  should  be  “A  district  court”.